Title: To Thomas Jefferson from Henry Dearborn, 11 July 1806
From: Dearborn, Henry
To: Jefferson, Thomas


                        
                            Sir,
                            
                            War Department July 11. 1806
                        
                        I have the honor of proposing, for your approbation Doctr. Nathan Kennedy of Kentucky as Surgeons Mate in the
                            Army of the United States. 
                  I am with sentiments of Esteem & respect, Sir. Your Most Obedt. Servt.
                        
                            H Dearborn
                            
                        
                        
                            Approved
                     Th: Jefferson
                     
                        
                        
                    